Exhibit 10.30.2

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “First Amendment”) by and
between Nextel Communications, Inc., a Delaware corporation (the “Company”) and
Paul N. Saleh (the “Executive”), is made and entered into as of March 15, 2008
(the “Revised Effective Date”).

WITNESSETH:

WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of April 1, 2004 (the “Original Agreement”);

WHEREAS, in recognition of his leadership while serving as interim Chief
Executive Officer, and pursuant to Section 26 of the Original Agreement, the
Company and the Executive wish to amend the Original Agreement, effective as of
the Revised Effective Date, as set forth herein.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein, the Company and the Executive agree as follows:

I.

Effective as of the Revised Effective Date, pursuant to Section 26 of the
Original Agreement, the Executive and the Company agree to amend the Original
Agreement, as provided below.

II.

Section 4 is hereby amended by adding a new paragraph (d) as follows:

(d) The Company will make a one-time payment of $250,000 in a lump sum to the
Executive, conditioned on the Executive delivering to the Company a release in a
form reasonably satisfactory to the Company with all periods for revocation
expired as described in Section 9(b).

III.

Except as specifically amended herein, the Original Agreement shall remain
unchanged.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this First Amendment to be signed by
an officer pursuant to the authority of its Board, and the Executive has
executed this First Amendment, as of the day and year first written above.

 

Nextel Communications, Inc. By:  

/s/ Leonard J. Kennedy

  Leonard J. Kennedy   Vice President  

/s/ Paul N. Saleh

  Paul N. Saleh

 

2